Exhibit 99.1 CytomX Announces U.S. FDA Clearance of Investigational New Drug Application for Phase 1/2 Clinical Study of Anti-PD-L1 Probody Therapeutic, CX-072 SOUTH SAN FRANCISCO, Calif., December 14, 2016 (GLOBE NEWSWIRE) CytomX Therapeutics, Inc. (Nasdaq:CTMX), a biopharmaceutical company developing investigational Probody™ therapeutics for the treatment of cancer, today announced that the U.S. Food and Drug Administration (FDA) has cleared the company’s Investigational New Drug (IND) application for its lead program, CX-072, a wholly-owned PD-L1-targeting Probody therapeutic for the treatment of cancer.The company plans to immediately initiate the study and open clinical sites to support patient enrollment. “Initiating the first clinical program emerging from the Probody platform is a major milestone for CytomX,” said Sean McCarthy, D.Phil., president and chief executive officer of CytomX Therapeutics. “CX-072 has the potential to become a differentiated centerpiece of combination cancer therapy by targeting the tumor microenvironment, while sparing healthy tissues.We are partnering with clinical trial sites to bring this innovative treatment option to patients as quickly as possible.” About PROCLAIM PROCLAIM (Probody Clinical Assessment In Man) is an international umbrella program designed to evaluate CytomX Probody therapeutics. The first module to be initiated is the PROCLAIM-072 clinical study, an open-label, dose-finding phase 1/2 trial evaluating CX-072 as monotherapy and in combination with Yervoy® (ipilimumab) or Zelboraf®(vemurafenib) in patients with metastatic or locally advanced unresectable solid tumors or lymphomas. CytomX aims to achieve three goals as part of the PROCLAIM-072 clinical trial: • Tolerability: Demonstrate that CX-072 is well tolerated in patients and potentially improves safety, particularly in the combination setting. • Anti-cancer activity: Demonstrate initial evidence of CX-072’s anti-cancer activity as monotherapy and in combination. • Translational program and Probody platform proof-of-concept: Explore mechanistic aspects of Probody activity in patients.
